DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 9-17, in the reply filed on August 11, 2022 is acknowledged.  The traversal is on the ground(s) that examination of the entire application would not place a serious burden on the examiner.  This is not found persuasive because the examination of the entire application would create a serious burden because the search for each of the groups is different and mutually exclusive of the other due to the different classifications.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 11, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dippel (2022/0025210) in view of Seitner (2022/0347896).
Dippel discloses a method of forming a composite layer by providing a solution containing shell material comprising light absorption (thermoplastics, paragraphs 0034 and 0044-0045), supplying core particles having a higher melting point than the shell material (inorganic and organic material in paragraphs 0035 and 0046 have higher melting points than thermoplastics of shell), mixing the shell material and core particles uniformly (high shear paragraph 0048 would produce uniform mixing), removing the solvent (drying, paragraph 0048), and selective laser sintering (paragraph 0037) to fuse (sinter) the coating material (paragraph 0063).  Carbon black can be added to the shell material solution before mixing with the particles (paragraphs 0034 and 0044).
Seitner discloses a method of forming a composite layer sintering the coating on coated foam particles, where the foam particles have a higher melting temperature that the coating material and the foamed particles are not fused during sinter.  See paragraphs 0011-0019 and 0025.
Dippel does not use foamed elastomer particles as the core material.  However, it would have been obvious to one of ordinary skill in the art to use foamed elastomer particles as the core material in the method of Dippel based on the desired properties of the product because coated foamed particles can be sintered as evidenced by Seitner.  
As to claim 10, the core particles of Dippel and Seitner are not fused as explained above.
As to claims 11, 14, and 15,  the specific melting points and thermoplastics for the core and shell material would have been obvious to one of ordinary skill in the art from routine optimization based on the melting point difference taught by Seitner and the material used by Seitner and Dippel.  Note that Dippel uses thermoplastic polyurethane (paragraph 0045).
As to claim 12, Dippel uses many of the same material for the shell that applicants list in the specification at paragraph 0035, therefore, the materials of Dippel should also have light absorption in the 193-10600 µm range.
As to claim 13, Dippel uses selective laser sintering.
As to claim 16, Dippel includes carbon black in the shell solution (paragraphs 0034 and 0044).
As to claim 17, having a post processing thermal treatment would have been obvious to one of ordinary skill in the art to strengthen the sintered bond between the particle coatings by melting to provide better layer integrity to the product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/            Primary Examiner, Art Unit 1754